Title: Memorandum Books, 1798
From: Jefferson, Thomas
To: 


          1798.
          
            
              Jan.
               1. 
              
              Gave printer’s boys .5.
            
            
              
               3. 
              
              Pd. for pamphlets 1.
            
            
              
               4. 
              
              Pd. printers boys .5.
            
            
              
              J. Barnes has recd. my Quarter’s salary ending Dec. 31 towit 1250. & deducting his commn. 6.50 leaves 1243.5.
            
            
              
              Recd. of J. Barnes cash 50.D.
            
            
              
                D.   Pd. B. F. Bache  for a year’s Aurora for Jas. Hopkins  5    for do. for TMRandolph5    to begin from Jan. 1.10   
            
            
              
              5.
              
              Pd. Genl. Varnum for Adams & Larkin’s paper for
            
            
              
               T. M. Randolph to begin from Jan. 1.  3.D.  for do. for myself to begin next July  3.6
            
            
              
              Gave Dr. David Jackson order on J. Barnes for 125.75 for Dr. Wardlaw ante Nov. 10.
            
            
              
              Gave printer’s boy .25 pd. the penny post’s acct. 2.D.
            
            
              
              6.
              
              Gave in charity 20.D.
            
            
            
              
              7.
              
               Pd. coach hire to Dr. Logan’s 2.D.
            
            
              
              9.
              
              Gave  Innes for  Ouram for alteration of copying press an order on J. Barnes for 18.D.
            
            
              
              Gave Thos. Dobson an order on J. Barnes for 18.50 for books.
            
            
              
              11.
              
               Gave in charity 1.D. pd. for a waistcoat of Swan’s down 3.5.
            
            
              
              12.
              
               Pd. Bache for printing a letter 5.5.
            
            
              
              13.
              
               Recd. of J. Barnes 25.D.
            
            
              
              Pd. for a waistcoat 2.5 D.
            
            
              
              Pd. M. Roberts for wetting & drying books &c. for press 2.25.
            
            
              
              14.
              
               Gave Gustavus McIntire in charity 5.D.
            
            
              
              Gave John Francis order on Barnes for 120.D.
            
            
              
              Recd. from J. Barnes his note to John Hopkins for 500. doll. which I endorsed to George Jefferson & co. & inclosed to them.
            
            
              
              Inclosed to John Harvie ord. on G. Jefferson & co. for 49.28. See Dec. 2.
            
            
              
              Inclosed to Peter Derieux ord. on do. for 50.D. in charity.
            
            
              
              Inclosed to James Brown ord. on do. for 217.64. to be credited to me in Rives & co.’s store in Milton. Note £16–10. of this is for Lucy Wood for hire of one negro the last year. 62.65 = £18–15–10 is for Richd. Richardson & £30 for myself which is about the balance I owe to that store.
            
            
              
              Inclosed to Colo. Bell an order on George Jefferson & co. for 165.D. which I have desired him to pay for the other 3. negroes of the Woods the last year & to take up my notes of Feb. 12.
            
            
              
              Inclosed to John Forbes of Goochland ord. on Geo. Jefferson & co. for 23.D. which pays principal & int. of an old account presented from Bryce’s store.
            
            
              
              15.
              
               Pd. my servant John Theodore one month’s wages 10.D.
            
            
              
              17.
              
               I recd. from James Madison Dec. 5. his note on Walker & Kennedy for 250 D. for the use of Colo. Monroe. I now discount this note with J. Barnes and recieve from him a check on the bank of the US. for 248.75.
            
            
              
              18.
              
               Pd. the sd. check for 248.75 to Joseph Roberts in part for 3 ton of rods shipped Oct. 18. & recd. beginning of Dec.
            
            
              Jan.
              19.
              
               J. Barnes has recd. Mr. Short’s dividends of int. & principal becoming due Dec. 31. and placed them to my credit, to wit 621.39. Credit Mr. Short accordingly.
            
            
              
               Gave Thos. Lieper ord. on J. Barnes for 25.D. in Charity.
            
            
              
               Gave Joseph Roberts order on J. Barnes for 128.85 in full for the iron mentioned ante 18th.
            
            
              
              Pd. Mr. Vaughan subscription to Philosoph. society for 98.2.D.
            
            
              
              20.
              
              Recd. of J. Barnes 20.D.
            
            
              
              Pd. for books 7.D.
            
            
              
              21.
              
              Pd. Washerwoman 5.D.
            
            
              
              23.
              
              Gave R Aitken order on Barnes for 100.D. on acct. of Flem. & Mclanachan.
            
            
              
              24.
              
              Paid J. Vaughan subscription to Amer. Phil. society for 95.96.97. 6. Doll.
            
            
              
              Pd. small exp. .125.
            
            
              
              25.
              
              Paid seeing Caleb Philips a dwarf .25 (Note he weighs  ℔ now, and when born he weighed with the clothes in which he was swaddled 3. ℔. He is  years old.
            
            
              
              Bot. of Vredenburgh 3. pieces furniture cotton & gave ord. on Barnes for 50.70.
            
            
              
              26.
              
              Recd. of J. Barnes 15.D.
            
            
              Feb.
              1.
              
              Pd. Oellers subscription to balls 12.D.
            
            
              
              2.
              
              Pd. do. for do. for Genl. Washington’s birth night 5.D.
            
            
              
              3.
              
              Recd. from Barnes 20.D.
            
            
              
              7.
              
              Pd. for Weekly magazine .125.
            
            
              
              Colo. Monroe has drawn on Barnes for 250.D.  I direct Barnes to pay it and charge to me, so the article ante Jan. 17. stands now balanced between Monroe & myself.
            
            
              
              Pd. small exp. .25.
            
            
              
              8.
              
              Pd. Innes for handle of copying press 1.D.
            
            
              
              9.
              
              Pd. T. Lieper for Callender for 5. copies of his Sketches for 97. 5.D.
            
            
              
              10.
              
              Pd. for book .50  for mending watch 1.
            
            
              
              12.
              
               Pd. Roberts for chess board 1.75.
            
            
              
              14.
              
              Pd. Innes mending press .40.
            
            
              
              Being informed that Jourdan Harris holds one of my bonds of Feb. 12. 97 to Lucy Wood senr. or junr. I direct G. Jefferson to pay it off and notify him that it will lessen so much my ord. of Jan. 14. in favr. of Colo. Bell for 165 D.
            
            
              
              Got Barnes to discount at the bank of the US. my note for 1250.D. to be repd. by my quarter’s salary becoming due Apr. 1. The nett proceeds are 1237.29 which debit to J. Barnes.
            
            
              
              15.
              
              Drew order on J. Barnes for 100.D. in favr. of Saml. H. Smith. This I do on acct. of Alexr. Garrett of Charlottesville who promises to place the like sum in the hands of Colo. Bell for me.
            
            
              
              Drew order on Colo. Bell for the said 100.D. in favr. of Henry Duke in part of the balance due him ante Dec. 1.
            
            
              
              17.
              
              Gave J. Francis order on J. Barnes for 200.D.
            
            
              
              19.
              
              Paid John a month’s wages 10.D.
            
            
              
              Gave Joseph Roberts order on J. Barnes for 73.40. Note 36.D. of this are for 2 stoves for Reuben Lindsay. See ante Aug. 7.
            
            
              
              21.
              
              Gave Joseph B. Barry ord. on J. Barnes for 39.D. for mahogany work.
            
            
              
              22.
              
              Paid small exp. .25.
            
            
              
              23.
              
              Pd. for an inkpot .25.
            
            
              
              24.
              
              Pd. small expences .53.
            
            
              
              26.
              
              Pd. 5.D. in part of 20.D. subscription for a hot press bible.
            
            
              
              Pd. for tin boxes 1.20.
            
            
              
              Gave T. Dobson order on J. Barnes for 21.5 for books.
            
            
              
              27.
              
              Gave Edwd. Shoemaker ord. on Barnes for 200.D. for Flem. & Mclanachan.
            
            
            
              
              Pd. Innes for mending press 2.5.
            
            
              Mar.
              2.
              
              Pd. postage .40.
            
            
              
              3.
              
              I am to pay Barnes 200.D. for Lott.
            
            
              
              5.
              
              Pd. for a book for Doctr. Everard 1.50.
            
            
              
              Pd. Voight for mending watch 3.D.
            
            
              
              6.
              
              Gave C. L. Lewis ord. on Barnes for 30.D. to be charged to Richd. Richardson.
            
            
              
              7.
              
              Pd. annual subscription to Peale’s museum 2.D.
            
            
              
              8.
              
              Gave Richard Richardson order on Lott for 8.D. paiable to Wm. Wirt.
            
            
              
              10.
              
              Pd. ferriage at Gray’s .08 horse hire 1.5.
            
            
              
              Pd. Parker for a doz. bottles crab cyder 2.D. bottles .67.
            
            
              
              11.
              
              Gave an order on Barnes in favor of Chas. L. Lewis 50.D.
            
            
              
              12.
              
              Pd. for knife .375.
            
            
              
              13.
              
              Gave order on P. Lott in favr. John Richardson for R. Richardson 93.33. Leaves balance due Richd. Richardson as pr. acct. stated 134.72.
            
            
              
              16.
              
              Recd. from Barnes cash 25.D.
            
            
              
              Pd. John Theodore his month’s wages 10.D. small exp. .25.
            
            
              
              The first shad at this market to-day.
            
            
              
              17.
              
              Pd. for a spring lancet & knife 1.
            
            
              
              19.
              
              Pd. Mrs. Gardner washing to this day 10.D.
            
            
              
              Gave order on Barnes in favr. Richd. Richardson 30.D.
            
            
              
              21.
              
              Gave Harper ord. on Barnes for 40.D. in part for harpsichord.
            
            
              
              Gave Abram. Cohen ord. on do. for 170.D. for use of John McDonald balce. of do.
            
            
              
              23.
              
              Gave Lieper order on Barnes for 16.D. for Callendar.
            
            
              
              J. Barnes has transferred to my credit a balance due to TMRandolph of 25.45 for which therefore I am to credit TMR.
            
            
            
              
              Pd. for pamphlets .50. 24th. For do. .625.
            
            
              
              28.
              
              The weeping willow just shows the green leaf.
            
            
              
              29.
              
              Gave ord. on J. Barnes in favr. Edwd. Cutbush for Hensy’s estate for chairs 9.D.
            
            
              Apr.
              2.
              
              Gave Laurence Allwine ord. on Barnes for 26.D. for a stick sopha and mattras.
            
            
              
              J. Barnes has paid to & for C. L. Lewis junr. & debited me for it 85.30. See acct. & vouchers.
            
            
              
              4.
              
              J. Barnes recieves from the treasury for W. Short 230.13 + 84.42 = 314.55 which he credits me & I credit W. Short.
            
            
              
              6.
              
              Gave ord. on Barnes in favr. of J. Francis for 100.D.
            
            
              
              Gave in charity .25 pd. penny post 4.42.
            
            
              
              7.
              
              Pd. for cord .67 pamphlet .125.
            
            
              
              8.
              
              Recd. of Barnes 10.D.
            
            
              
              9.
              
              Gave order on Barnes in favr. R. Richardson for 10.D.
            
            
              
              Asparagus come to table.
            
            
              
              10.
              
              Apricots blossom.
            
            
              
              12.
              
              Genl. Thaddeus Kosciusko puts into my hands a warrant of the Treasury for 3684.54 D. to have bills of exchange bought for him.
            
            
              
              13.
              
              Pd. for pamphlet .18.
            
            
              
              14.
              
              Recd. from Barnes 10.D.
            
            
              
              Pd. John Theodore his month’s wages 10.D.
            
            
              
              16.
              
              Pd. for a whip 2.D. 
            
            
              
              17.
              
              Gave order on Barnes in favr. Shoemaker for a bridle 7.5. 
            
            
              
              18.
              
              Gave order on Barnes in favr. Richardson for 10.D. 
            
            
              
              Took back the order ante Mar. 13. on P. Lott in favr. John Richardson for R. Richardson for 93.33 and renewed it in favor of John Chisolm for R. Richardson for same sum.
            
            
            
              
              21.
              
              Pd. for pamphlet .125.
            
            
              Apr.
              25.
              
              Barnes has procured for Kosciusko two sets of excha. the one for 2400.D. the other for 1200.D. on Amsterdam @ 38 florins the dollar, which with 66 D. for which he gave me his check on the bank of Pensva. & his commission ½ pr. ct. for negociation makes the whole sum delivered me ante Apr. 12. I delivered them this day to Kosciusko, & this matter need not enter into account between us.
            
            
              
              Pd. a barber .25 paid Philips for a trunk 3.5.
            
            
              
              Received from Barnes 10.D. paid coach hire 2.D.
            
            
              
              27.
              
              D.Recieved from Kosciusko226.67Paid Capt. Barrey of the ship Eagle his passage to Oporto 186.67Repaid to Genl. Kosciusko the balance40.
            
            
              
              28.
              
            
            
              
               D.Recd. from the bank of the US.  for Garrett Minor 2.02for Dabney Minor 2.90
            
            
              
              Paid coach hire 2.D.
            
            
              
              Paid Sparhawk for an ivory book for TMRandolph 3.33.
            
            
              
              Paid for pamphlet .75.
            
            
              May
              1.
              
              Gave an order on Barnes in favr. Richd. Richardson for 10.D.
            
            
              
              2.
              
              Pd. for silver case for spectacles 4.60.
            
            
              
              Pd. pontage at Gray’s .0625.
            
            
              
              3.
              
              Gave an order on Barnes in favor Wm. Philips for 23.D. for a saddle &c.
            
            
              
               D.Wrote to P. Lott to pay  to Garrett Minor  2.02} ante Apr. 28.to Dabney Minor2.90  
            
            
              
              Also wrote him an acceptance of Wm. Davenport’s order for 110.D.
            
            
              
              4.
              
              Recd. of Barnes 20.D. paid drayage .375.
            
            
              
              5.
              
              Paid coach hire 3.D. paid breakfast &c. at Grey’s 3.D. parted with Kosciusko.
            
            
              
              Paid for 4. china dishes 6.D.
            
            
              
              Gave order on Barnes in favr. Stevenson for 9.D. for 9 china dishes.
            
            
              
              Gave ord. on do. in favr. James Carey for
            
            
            
              
                 2. sets papers for myself 10.D.1. do. for James Monroe 5.1. do. for Wilson M. Cary  520.D.
            
            
              
              7.
              
              I have given my note to Barnes for 1250.D. payable at the bank of the US. July 3. which he has discounted & credits me 1236.33.
            
            
              
              8.
              
              Pd. for a book 1.D.
            
            
              
              9.
              
              Gave John Francis order on Barnes for 200.D.
            
            
              
              Pd. pontage at Grey’s .04.
            
            
              
              Pd. Richd. Richardson 3.D.
            
            
              
              10.
              
              Pd. for shoeing horse 1.25.
            
            
              
              11.
              
              Gave in charity 2.D.
            
            
              
              12.
              
              Recd. of Barnes 20.D. gave in charity .25 pd. ferriage at Nishamony .25.
            
            
              
              13.
              
              Pd. entertt. at Bristol at Mcelroy’s 3.D. horseler .2.
            
            
              
              Pd. dinner at Frankfort .87 vales .38.
            
            
              
              14.
              
              Pd. Swan for a silver spectacle case 5.D.
            
            
              
              Pd. for a book 3.25.
            
            
              
              15.
              
              Desired Barnes to remit to H. Remsen 3.D. for Greenleaf’s paper to July 1. 98. and 3.75 for Oram’s to Aug. 13. 98 = 6.75.
            
            
              
              16.
              
              Repd. Browse Trist for Holt New London 6. months of the Bee .50.
            
            
              
              Recd. of Barnes 18.D. pd. John Theodore a month’s wages 10.D.
            
            
              
              17.
              
              Gave my note to John Trigg for 240.D. payable July 7. at Lynchburg. Note this is for a debt of John Beckley to him, which I assumed as security.
            
            
              
              18.
              
              Gave order on Barnes in favr. B. F. Bache for 8.68.
            
            
              
              Barnes this day furnishes R. Richardson on my order 60.D.
            
            
              
              19.
              
              Settled with R. Richardson, balance due him 11.72 for which I gave him an order on George Jefferson.
            
            
            
              
              20.
              
              Pontage at Lower & Middle ferry .075.
            
            
              
              21.
              
              Gave order on Barnes in favr. William Richardson optician for 31.50.
            
            
              
              23.
              
              Pd. Callendar for books 3.D. pd. postage .80.
            
            
              
              26.
              
              Gave order on Barnes in favr. John Minchin for 8 pr. women’s shoes 17.D.
            
            
              
              Gave order on do. in favr. Thompson & Small in part subscription for bible 5.D.
            
            
              May
              26.
              
              Expences to C. Thomson’s 1.40.
            
            
              
              28.
              
              Pd. Callendar for books 5.D.
            
            
              
              29.
              
              Gave ord. on Barnes in favr. Mrs. Gardner washing 13.D.
            
            
              June
              1.
              
              Gave ord. on Barnes in favr. Bedford shoemaker 10.75.
            
            
              
              Directed Barnes to lend Julien Niemsewicz 200.D. on Kosciuszko’s account, which he accordingly delivered me and I inclosed it to Niemsewicz, so need not enter into my accounts.
            
            
              
              2.
              
              Pd. for toys 5.D.
            
            
              
              Gave ord. on Barnes in favr. Wm. Phillip for 4. cases drawers 18.75.
            
            
              
              3.
              
              Pd. expences to Frankfort .265.
            
            
              
              4.
              
              Pd. for gloves .62.
            
            
              
              6.
              
              Pd. for trimming horse .625.
            
            
              
              7.
              
              Small exp. .625.
            
            
              
              8.
              
              Pd. for hops .53.
            
            
              
              9.
              
              Gave ord. on Barnes in favr. John Theodore a month’s wages 10.D.
            
            
              
              Exp. riding to falls Schuylkill &c. .31.
            
            
              
              10.
              
              Recd. of Barnes 10.D.
            
            
              
              11.
              
              Pontage and exp. to falls Schuylkill.
            
            
              
              12.
              
              Ribbon .20.
            
            
              
              Note J. Barnes has pd. Colo. Burr 50.D. for Dr. Currie and charged it to me. Debit Currie accordingly.
            
            
            
              
              On settlemt. with J. Barnes the balance is in his favr. 6.54 D.
            
            
              
              13.
              
              Gave James Dinsmore order on Barnes for 64.55 D. This is for tools purchased of him & sent on to Monticello.
            
            
              
              15.
              
              G. Jefferson has sold my tobo. (growth of last year) to Mr. Hooper of Richmond @ 13.D. per . payable Oct. 1. & Nov. 12.
            
            
              
              Inclosed an order on Hooper for 1000.D. payable Oct. 1. to John Wickham or order to discharge my 1st. bond to Welsh ante Jan. 20.
            
            
              
              Inclosed an order on Hooper for 1000.D. payable Nov. 12. to James Lyle or order, to credit of my bonds to Henderson & McCaul.
            
            
              
              Became security for the Philosophl. society 400.D.
            
            
              
              Pd. the Prothonotary of Philada. 6.40 for copy of the jdmt. Currie v. Morris which charge to Dr. Currie.
            
            
              
              16.
              
              Pd. for toys .87.
            
            
              
              17.
              
              Recd. from Mr. Barnes 10.D. pd. expences riding 1.25.
            
            
              
              18.
              
              Pd. Mrs. Gardner washing in full 4.75.
            
            
              
              Pd. subscription to the Bee (gazette) for 1. year 1.D.
            
            
              
              21.
              
              Recd. from J. Barnes 80.D.
            
            
              
              22.
              
              Pd. washing .67 a book .83.
            
            
              
              23.
              
              Pd. for oil cloth 1.30.
            
            
              
              Gave ord. on Barnes for 79.D. in favor of Mr. Trist to pay for horseman’s apparatus for TMRandolph which charge to TMR.
            
            
            
              
              24.
              
              Assigned J. Madison’s order on Theodorus Bailey for 250.D. to J. Barnes. Note when recieved, this is to be applied to the credit of James Monroe in part of the quarter’s interest he recd. on loan from W. Short. Consequently charge myself to W. Short. Ante Oct. 8.
            
            
              
              Note I have also given Barnes a power of Atty. to recieve Mr. Short’s interest due July 1. for which debit myself to Mr. Short.
            
            
              
              Gave horseler at Thompson’s 3.D.
            
            
              June
              25.
              
              Drew the following orders on J. Barnes.
            
            
              
              D. Joseph B. Barry16.Thos. Billington (taylor)99.77George Hyde (book binder)34.98Thomas Dobson. for books.19.375James Thompson (Indn. Queen) 40.67Peter. the barber21.
            
            
              
              Paid Callendar for his next book 5.D.
            
            
              
              Recd. of J. Dawson for James Madison 26.D.
            
            
              
              26.
              
              Gave J. Trigg ord. on Bowling Clarke for 100.D. in part of the 240 for which I became security to him for J. Beckley.
            
            
              
              Gave J. Barnes order on J. Beckley for the sd. 240.D.
            
            
              
              Pd. for a silver knife .87 for straps 2.D.
            
            
              
              27.
              
              Gave order on J. Barnes in favr. of John Francis for 319.D. in full.
            
            
              
              Cash in hand 94.25.
            
            
              
              Pd. John Theodore in full 6.D. vales at Francis’s 1.D.
            
            
              
              Pd. Dr. Jackson for medicine .75.
            
            
              
              Pd. stage hire to Baltimore 8.D.
            
            
              
              Chester. driver .25.
            
            
              
              Wilmington. do. .25 dinner 1..33 vales .5.
            
            
              
              Elkton. driver .25.
            
            
            
              
              Susquehanna. ferrge. .125 driver .25 watermen .25 supper 1.125.vales .25.
            
            
              
              28.
              
            
            
              
              Bush. driver .25.
            
            
              
              Flannagan’s. driver .25 breakfast .5.
            
            
              
              Baltimore. driver .25 barber .25 passage to Alexa. 7. entertt. 3.37.
            
            
              
              29.
              
              Spuryear’s driver .25 breakfast .5 vales .25.
            
            
              
              Charity .25.
            
            
              
              Rhodes’s. driver .25.
            
            
              
              George town. driver .25 ferriage .0625 ferrymen .25 dinner .64.recd. of John Mason old balance 7.25.
            
            
              
              Alexandria. stage to Fredsbg. 5.25 entertt. 2.67 servt. .25.
            
            
              
              30.
              
              Colchester. driver .25 breakft. .5 ferriage &c. .25.
            
            
              
              Stafford court house. driver .25 dinner 1.D.
            
            
              July
              1.
              
              Fredsbg. pd. at Benson’s keeping horses & my own bill 14.09 vales .75.
            
            
              
              Long’s ordinary. supper &c. 2.17vales .25.
            
            
              
              2.
              
            
            
              
              Pd. breakfast &c. .88.
            
            
              
              Repd. James Madison the 26.D. recd. from J. Dawson for him ante June 25.
            
            
              
              3.
              
              Pd. vales at Mr. Madison’s .5.
            
            
              
              Pd. for Sundries 15.D.
            
            
              
              4.
              
              Recd. of George for traces &c. 28.31.
            
            
              
              Pd. small exp. 1.D.
            
            
              
              7.
              
              Do. 1.125.
            
            
              
              8.
              
              Do. 1.25.
            
            
              
              9.
              
              Pd. Wm. Davenport 12.D.—Duke begins to work.
            
            
              
              11.
              
              Pd. Micajah Chiles for meat 12/.
            
            
              
              Assumed to David Anderson Rand. Jefferson’s order on me in favor of Christ. Hudson for £11–10.
            
            
            
              
              12.
              
              Recd. of John McDowell of Staunton (by A. Stuart) £34–13s–9d for nails on acct.
            
            
              
              13.
              
              Recd. of A. Stuart for Carey’s paper 5.D.
            
            
              
              Pd. him 5/ for my taxes of Natural bridge for 97. and 98.
            
            
              July
              14.
              
              Small exp. .75.
            
            
              
              Pd. W. Beck £1–17–6. Still owe him £1–15–10 for work done in Dec.
            
            
              
              Gave Phill for expences to Eppington 2.D.
            
            
              
              15.
              
              Small exp. 6.D.
            
            
              
              20.
              
              Do. 1.D.
            
            
              
              21.
              
              Do. .75.
            
            
              
              22.
              
              Do. 9.5. D.
            
            
              
              23.
              
              Paid W. Beck on account 2.D. small exp. 1.5 D.
            
            
              
              27.
              
              Recd. of Wm. Cornelius £20. rent for W. Short which credit.
            
            
              
              Paid Haden’s son for a medal .25.
            
            
              
              Inclosed to Barnes my note for 1250.D. to be discounted at the bank US. payable Oct. 4. out of which he is to pay Joseph Roberts for nail rod furnished Apr. 1. 370.D., Chas. Wharton for John Bulkley and son of Lisbon 69.45 millreas, Chas. Johnston & co. 200.D. and any balance due to himself, if any.
            
            
              
              Pd. Wm. Reynolds £6. in part TMR’s note for a horse for me.
            
            
              
              28.
              
              Small exp. 3.625.
            
            
              
              Pd. Higginbottom 140.D. for his order on Jas. Brown for so much.
            
            
              
              29.
              
              Recd. of T. Carr 10.D. on acct. of nail money.
            
            
              
              Small exp. 1.25.
            
            
              
              31.
              
              Inclosed to Bowling Clarke Higginbottom’s order for 140 D. ante July 28. which with the order ante Jun. 26. given John Trigg on Clarke for 100.D. pays him the 240.D. for which I was security for J. Beckley.
            
            
              Aug.
              1.
              
              Small exp. 2.D.
            
            
              
              5.
              
              Do. 1.D.
            
            
              
              6.
              
              Do. 1.15 pd. Richard Richardson 3/.
            
            
              
              Pd. Page for Drury Wood for 8. barr. corn 24.D.
            
            
            
              
              Recd. from Moody & Price £17–5–4 being the balance of their nail acct. after paying for goods.
            
            
              
              Recd. from Charles Lively £5–12 which with a lamb pays his rent to Mr. Short for 97. Credit Mr. Short.
            
            
              
              Recd. from Wm. Cornelius £7–5–2. Note £6–13 of this pays the balance of his rent for 97. & 12/2 is overpaid. Credit Mr. Short.
            
            
              
              Paid Wm. Reynolds £12. in part for a horse ante July 27.
            
            
              
              Paid Hezekiah Faris £5 for 80. bundles nail rod brought Nov. 15. 97.
            
            
              
              Paid William Faris £5 for 40 bundles, 600 ℔ hoop iron, glass doors and chair body brought at same time.
            
            
              
              Recd. of George Divers for nails & spectacles £15–8–9 (by hands of Kelly).
            
            
              
              Paid Forest Hunter for Benjamin Crenshaw on the order of Hastings Marks £20. Note this paiment is made for TMRandolph to whom debit it.
            
            
              
              Recd. from Micajah Chiles for nails in full £14–2–5.
            
            
              
              7.
              
              Pd.  Meeks for Mrs. Sneed in full 20.D.
            
            
              
              Pd. W. Beck 1.D. sm. exp. 2.5.
            
            
              
              8.
              
              Pd. Sm. exp. & debts 13.D.
            
            
              
              12.
              
              Pd. sm. xp. .54.
            
            
              Aug.
              12.
              
              Recd. of T. Carr on acct. of nails 10.D.
            
            
              
              Recd. of Kinsolving by the hands of T. Carr £4.
            
            
              
              17.
              
              Pd. W. Beck 4.D.
            
            
              
              Recd. from Joseph Price in full balce. rent due Mr. Short for 97. 7/6.
            
            
              
              Pd. sm. xp. 1.1.
            
            
              
              18.
              
              Pd. Mr. Buck 8.D.
            
            
              
              19.
              
              Pd. sm. xp. 7.D.
            
            
              
              23.
              
              Recd. by Richd. Richardson for nails delivd. a stranger in my absence 36/6.
            
            
              
              24.
              
              Pd. sm. xp. 9d.
            
            
              
              26.
              
              Do. 1/.
            
            
              
              28.
              
              Recd. law books from J. W. Eppes amounting to £20–15 sterl. first cost for which I am to import others to same amount for him.
            
            
              
              Gave Thos. Gibson, alias Moses Jackson ord. on Flem. & Mclan. for £4–7 for bringing up 30.  nail rod @ 2/6 drayage & storage.
            
            
              
              29.
              
              Small exp. .10 pd. Fitz (by Wm. Page) 5.D. mending wheat fan.
            
            
              
              31.
              
              Note J. Barnes has returned me my note for 1250.D. ante July 27. because not stamped, and I now forward to him two notes for 500.D. each payable at bank US.
            
            
              Sep.
              1.
              
              Pd. Mrs. Spiers for 6¼ ℔ butter @ 1/3 10/7 sm. exp. 5/3.
            
            
              
              2.
              
              Sm. exp. .90.
            
            
              
              4.
              
              Recieved of Kinsolving by Page £4.
            
            
              
              Paid W. Beck (by his son) 13 D. which is 1/ over.
            
            
              
              Sent Wm. Smith for veal (by Burwell) 2.15.
            
            
              
              6.
              
              Pd. P. Carr for half subscription to Mercer’s newspaper 1.67.
            
            
              
              8.
              
              Recd. of Thos. Carr £13.
            
            
              
              Sent to R. Jefferson (by Squire) £13.
            
            
              
              Pd. sm. exp. .25.
            
            
              
              9.
              
              Recd. of P. Lott 12.D.—pd. Sm. exp. 2.D.
            
            
              
              10.
              
              Pd. Sm. exp. 2.D.—pd. sm. exp. 3 D.
            
            
              
              11.
              
              Pd. sm. exp. 1.33.
            
            
              
              14.
              
              Charge W. Davenport 72. ℔ beef @ 3½d.
            
            
              
              15.
              
              Recd. of  Old 6.5 in full of of old acct. of nails.
            
            
              
              Wm. Davenport accepts T. C. Fletcher’s ord. on him in my favor for £8–1–3 for nails.
            
            
              
              16.
              
              Gave Fr. Taliaferro ord. on T. Carr for 26.84 for my dues in Fredericksville for 97. payable in 98.
            
            
              
              17.
              
              Gave Thos. Beck an order on Thos. Carr for 50/ for himself & Richard Mooney for bringing up 40. faggots of nail rod.
            
            
              
              Pd. small exp. 2/4.
            
            
              
              19.
              
              Do. 1.D. 21. Do. 1/9.
            
            
              
              21.
              
              Gave David Bullock order on T. Carr for £15. for Hastings Marks in part of my assumpsit for Mr. Randolph.
            
            
              
              22.
              
              Pd. J. H. Buck 53/1.
            
            
              
              25.
              
              Recd. from Stephen Moore 28/6 on account for nails.
            
            
              
              Pd. J. H. Buck 8.75 pd. small exp. 2.1.
            
            
              
              27.
              
              Recd. inclosed from John Randolph 5.D. for so much paid Benj. Frankl. Bache for him ante Mar. 11. 97.
            
            
              
              29.
              
              Recd. of George for nails 1.D.
            
            
              
              Gave Culp an order on T. Carr for 4.D. to wit smith’s work 16/ meat 8/ pd. small exp. 2.1.
            
            
              
              Recd. of James Hopkins 2.D. which with surplus of .4 ante Nov. 6. pays for Callender’s books furnished him, also recd. 5.D. to be paid to James Carey for his paper to be furnished.
            
            
              
              30.
              
              Paid John Faris for bringing up 20. bundles nail rod 25/ also paid him 11/7 for 31. ℔ beef sent me by Wm. Faris.
            
            
            
              Oct.
              1.
              
              Recd. from Francs. Walker for nails £24–15s.
            
            
              
              Pd. David Anderson assee. of Christopher Hudson on the order of Rand. Jefferson £11–10. This is in part for Ben & Cary.
            
            
              
              See Chas. Johnston & co.’s acct. rendd. Mar. 26. 98. articles of Mr. Randolph’s debited to me amountg. to £5–7–9.
            
            
              
              4.
              
              Pd. Mrs. Spiers for butter 3.25.
            
            
              
              5.
              
              Gave in charity 4.D.
            
            
              
              6.
              
              Pd. Wm. Reynolds on account 20.D.
            
            
              
              7.
              
              Pd. Richardson 8.D.
            
            
              
              9.
              
              Delivd. Stephen Moore nails 5 ℔ IVd.
            
            
              
              13.
              
              Gave Phill to pay for 3. bush. corn at Henderson’s mill 2.D.
            
            
              
              Settled with Bowling Clarke. I am £47–0–2 in his debt which he is to pay himself out of a balance due from Hart Brown & co. and monies due the smith’s shop.
            
            
              
              Pd. Small exp. 17/3.
            
            
              
              14.
              
              Pd. do. 16/9.
            
            
              
              15.
              
              Pd. Grove the saddler 4.D.—recd. for nails 15/.
            
            
              
              16.
              
              Pd. Jas. Starke on the order of W. Davenport 6.D. by order on Lott.
            
            
              
              20.
              
                 Smith for beef 5.D.
            
            
              
              22.
              
              Gave Jupiter order on P. Lott for 4.D. exp. to Staunton.
            
            
              
              24.
              
              Recd. back from Jupiter 1.25.
            
            
              
              Recd. from John McDowell of Staunton on acct. for nails £27–16.
            
            
              
              Pd. James Dinsmore his exp. from Phila. 30.D.
            
            
              
              Pd. Wm. Page on account 6.D.
            
            
              
              25.
              
              Pd. Mrs. Anne Key in part for corn 57.D.
            
            
              
              27.
              
              Recd. of P. Lott by Jupiter 15.D.
            
            
              
              Pd. John H. Buck 12.D.
            
            
              
              28.
              
              Pd. small exp. 1.D.
            
            
              
              29.
              
              Pd. do. 2/9.
            
            
              Nov.
              2.
              
              Pd. do. 1.D.
            
            
              
              5.
              
              Recd. from Colo. Coles (by his son) £6–3–3 for nails. There is a mistake in our acct. to be examined.
            
            
              
              Recd. from  Shackleford for 2. pr. traces 22/.
            
            
            
              
              8.
              
              McGee begins to work on the North end of the roof.
            
            
              
              Sent to Colo. Bell 6.D. + 26. ℔ Xd nails for Hough the coal burner in full for his services last winter.
            
            
              
              16.
              
              Pd. Mrs. Weatherall midwife’s fee 2.D.
            
            
              
              Pd. Sm. exp. 7/6.
            
            
              
              17.
              
              Pd. do. 16/6.
            
            
              
              18.
              
              Richardson leaves off work. Pd. him 5.D. on acct.
            
            
              
              20.
              
              Gave old George ord. on Higginbotham for 8.D. on acct.
            
            
              
              21.
              
              Gave Wm. Davenport ord. on Mr. Lott for 10.D.
            
            
              
              24.
              
              Pd. sm. exp. 1/6.
            
            
              
              25.
              
              Wm. Davenport recieves from Isaac Millar on my acct. 10.D.
            
            
              
              Gave Jacob Cooper order on Isaac Millar for £3–16–4 in full for meats furnished.
            
            
              
              Gave Perkins’s Sam order on Isaac Millar for 10.D. in full for attendance on smith George.
            
            
              
              Pd. small exp. 8/6.
            
            
              
              27.
              
              The pipe of wine broached ante Mar. 24. 97. is out. Deducting 9M–9D absence it has lasted but 11. months. Broached another this day.
            
            
              
              30.
              
              Pd. small exp. 1.D.
            
            
              Dec.
              1.
              
              Pd. do. 2/.
            
            
              
              3.
              
              Assumed to Wm. Cornelius for Wm. Page £4.
            
            
              
              Recd. from Colo. Coles in full for nails 15.D. & afterwds. delivd. him 26. ℔ X & 20 ℔ XVI on a new account.
            
            
              
              Gave Joseph Brand ord. on Geo. Jefferson for 26.33 D. in full for lime.
            
            
              
              4.
              
              Gave order on Geo. Jefferson for 300.D. to be forwarded to me by TMRandolph.
            
            
              
              See Reeves & co.’s acct. from 97. Dec. 4. to 98. Nov. 20. balance due from me £35–8–4.
            
            
              
              See Kelly’s acct. from 97. Aug. 7. to 98. Nov. 2. balance due me of £2–9–7.
            
            
              
              See Colo. Bell’s acct. from 96. May 1. to 98. Oct. 25. balance due him £19–6–2. & articles of acct. with the following persons.
            
            
              
                96. May.3. Liptrap.June 27.Silknitter Jacob.July15.Carr John.Sep.9.& Oct. 12. Gauder FredericOct.14.Sheriff.97.Apr.12.Ramsay.July6.Grubs Thos.19.Friday.Nov.8.Stanby.98.Apr.25.& June 13. Houh. H.Sep.8.Davenport Wm.21.Becks Thos.Bullock David.22.Sheriffs. Garland Edwd.     Taliaferro Francis29.Culp.96.July30.Dec. 3. 97. Oct. 20. 98. Mar. 19. Carr Thos.
            
            
              
              See Thos. Carr’s account from Jan. 8. 96. to Nov. 30. balance due me of £21–16–&3. and matters of acct. with the following persons.
            
            
              
                96. Mar.10. & May 28. Silknitter Jacob.June11.Hunt Wm. D.July 30.& Nov. Bell Thos.Sep.26.Oct. 12. Gauder Frederic97.May.3.Liptrap.July15.clerk’s ticketsOct.14.taxes
            
            
              
              See Thos. Carr’s acct. from 96. Dec. 6. to 98. Mar. 19. and matters of acct. with the following persons.
            
            
              
                96. Dec.6. Divers George21.Garrett Alexr.28.Buck J. H. 30.clerk’s tickets97.Jan.7.Feb. 4. Beck Wm.Feb.18.Silknitter Jacob.Oct.20.& Mar. 19. 98. Bell Thos.Dec.4.Davenport Wm.98.Jan.5.Houh. H.
            
            
              
              On the whole, Colo. Bell’s & Thos. Carr’s accounts being consolidated together to Oct. 25. 98. I owed them then £19–6–2.
            
            
              Dec.
              6.
              
              Pd. small exp. 2.D. 
            
            
              
              7.
              
              Recd. from George Divers £11–4–6½ for nails whereof 50 ℔ X. + 80 ℔ XVI. are yet to be delivered.
            
            
              
              I am to pay  Upjohn £22–16 sterl. for Geo. Divers which he will repay here. Note it is for a chimney piece sent me without orders, which Mr. Divers buys. I give up the duties & transportn. pd. by me.
            
            
              
              9.
              
              Gave Wm. Reynolds ord. on Isaac Miller for £14–10. in full for the horse ante July 27.
            
            
              
              10.
              
              Isaac Millar has pd. William Davenport £5–15–6 additional for me.
            
            
              
              Gave Isaac Millar order on George Jefferson & co. for 100.30D. in full for the paimts. made for me as before Nov. 25. Dec. 9. and the additional one to Davenport.
            
            
              
              Settled with John H. Buck, pd. him 5.D. and a balce. still remains due to him of £5–11–11.
            
            
              
              12.
              
              Recieved from George Jefferson by the hands of TMRandolph the 300.D. ordered ante Dec. 4.
            
            
              
              TMRandolph has paid Darmsdat £41. for me, so credit him accordingly.
            
            
              
              13.
              
              Repd. TMRandolph my subscription to Jones & Dixon’s paper 4.D.
            
            
              
              13.
              
              Settled with Richard Richardson for his work and the hire of Moses, Toby & Stephen. Gave him order on George Jefferson & co. for £46–1 and still owe him balance of £24–3.
            
            
              
              14.
              
              Pd. Wm. Page for Mrs. Key her balance 61.80 D.
            
            
              
              Pd. him for himself 225.D.
            
            
              
              Settled with him & still owe him balance £51.
            
            
              
              15.
              
              Paid John H. Buck £5.
            
            
              
              16.
              
              Gave Wm. Davenport order on G. Jefferson & co. for £75.
            
            
              
              I am to pay Henry Duke 31.D. for Wm. Davenport.
            
            
              
              Henry Duke moreover puts into my hands £28–16–8 and on settlement with him, I am indebted to him for work and the two sums next preceding £79–16–7.
            
            
              
              17.
              
              Pd. debts & Sm. exp. 12 D.
            
            
              
              Inclosed to Hastings Marks an order on George Jefferson & co. for £44–7–2 in full. Note this includes the balance for Critta valued at £70. to be debited to TMRandolph.
            
            
              Dec.
              17.
              
              Pd. Dinsmore for J. H. Buck in full 2.D.
            
            
              
              Drew on George Jefferson & co. in favor of Julius Clarkson for £15. my subscription towards clearing the river.
            
            
            
              
              Paid Mr. McGee on account £15–7–5.
            
            
              
              Left with TMRandolph 15.55 D. to pay the following small  debts.
            
            
              
                    Rodes 11.25 D. for carriage tax.Gauder. 1. Doll. for hairWells sadler.
            
            
              
              18.
              
              Pd. Tom Shackleford 5.D.
            
            
              
              Set out for Philadelphia.
            
            
              
              Gordon’s pd. for oats .33.
            
            
              
              19.
              
              Mr. Madison’s vales .25 Hyde’s oats .25 Long’s do. .25.
            
            
              
              20.
              
              Fredsbg. barber .25 Jupiter exp. back 4.4 lodgg. &c. 4.30 stage 3. vales .25.
            
            
              
              Stafford C. H. dinner 1.1 vales .25.
            
            
              
              Dumfries. driver .25 supper &c. .75.vales .25.
            
            
              
              21.
              
            
            
              
              Colchester. ferrge. .125 breakft. .5 vales .10.
            
            
              
              Alexandria. driver .25 barber .25 dinner 1. vales .5 stage 5.5.
            
            
              
              Geo. town ferrge. & portage .375 supper .75.vales .25.
            
            
              
              22.
              
            
            
              
              Bladensbg. breakft. .6.
            
            
              
              Rhodes’s driver &c. .375.
            
            
              
              Spuryear’s driver .25 dinner 1. vales .25.
            
            
              
              Baltimore. driver .25.barber .25 entt. Evans’s 5.6 stage 8. vales .5.
            
            
              
              23.
              
            
            
              
              24.
              
              Bush. breakft. .5.
            
            
              
              Susqueha. ferrge. .125 watermen .25.
            
            
              
              Elkton. dinner .825 vales .125.
            
            
              
              Wilmington. driver .25 lodgings &c. .75.vales .25.
            
            
              
              25.
              
            
            
              
              Chester driver .25.
            
            
              
              Philada. driver .5 whole expences 46.38 cash on hand 2.187.
            
            
              
              Recd. of J. Barnes 30.D.
            
            
              
              29.
              
              Jacob Lawrence comes into my service @ 12.D. pr. month.
            
            
              
              Pd. Tiffan for a hat 6.5.
            
            
              
              30.
              
              Gave in charity 1.D.
            
          
        